Citation Nr: 1503924	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).

2.  Prior to August 31, 2010, entitlement to an initial rating in excess of 30 percent for residuals of gunshot wound to right lateral chest wall with muscle atrophy, weakness, loss of motion and loss of sensation of the 4th/5th digits, right breast tissue atrophy with paresthesia.

3.  Since August 31, 2010, entitlement to an initial rating in excess of 20 percent for residuals of gunshot wound (GSW) to the right lateral chest wall, muscle group III, pectoralis major.

4.  Since August 31, 2010, entitlement to an initial rating in excess of 10 percent for residuals of GSW to the right lateral chest wall, muscle group IV, subscapularis.

5.  Entitlement to an initial compensable rating for residuals of GSWs, scars of the right axilla and left anterior chest.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally claimed entitlement to service connection for PTSD.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Thus, the appeal encompasses the Veteran's diagnosis of anxiety disorder NOS during the appeal.  The issue is recharacterized on the title page accordingly.

The issue of entitlement to a higher rating for right ulnar neuropathy has been raised by the record.  Specifically, at the August 2010 VA examination, the Veteran reported that since the prior July 2008 examination, "my right hand has got weaker and the degrees of the numbness in my right side has got worse...my grip is weaker now and I can't hardly hold a toothbrush."  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating in excess of 10 percent for residuals of GSW to the right lateral chest wall, muscle group IV, subscapularis; an initial compensable rating for scars of the right axilla and left anterior chest; and entitlement to a TDIU prior to August 31, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, anxiety disorder NOS is medically linked to service.  

2.  The preponderance of the evidence shows that anxiety disorder NOS is the Veteran's only current psychiatric diagnosis.

3.  Throughout the appeal,  residuals of GSW to the right lateral chest wall resulted in open comminuted fractures involving muscle Group III, pectoralis major.

4.  Effective August 31, 2010, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Anxiety disorder NOS was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for any psychiatric disorder other than anxiety disorder NOS are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2014).

3.  Effective July 1, 1997, the criteria for a rating of 40 percent for residuals of GSW to the right lateral chest wall, muscle Group III, pectoralis major, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.73, Diagnostic Code 5303 (2014).  

4.  Effective August 31, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

As to the Veteran's claims, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, identified post-service treatment records, and lay statements have been obtained.  He was afforded VA psychiatric examinations in June 2009 and March 2012, and a VA muscles examination in August 2010.  The resulting medical opinions are adequate as they are based on physical examination and record review, and contain clear conclusions with supporting data and reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not reported, nor does the record show, that his gunshot wound residuals have worsened in severity since the most recent examination in 2010.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed acquired psychiatric disorder is related to the in-service stressor of being the victim of a carjacking.  It is established fact that the Veteran was the victim of a carjacking in service, during which he sustained two GSWs to the chest, among other injuries.  Service connection is already in effect for several residuals of that incident.

VA treatment records show that the Veteran had an initial VA mental health consult in February 2008.  At that appointment, a VA psychiatrist stated that the Veteran "[r]eports being carjacked and shot in the chest in the early '90s and appears to have mild PTSD-like symptoms including hypervigilance, [and] occasional poor sleep with nightmares."  He diagnosed anxiety disorder NOS, rule out PTSD.  The Board interprets this medical opinion as linking the carjacking and GSWs to the psychiatric symptoms diagnosed as anxiety disorder NOS.  

The June 2009 VA examiner found no Axis I diagnosis for the Veteran, stating "[i]t is unlikely that a brief, single instance of assault, such as the one described in his car jacking[,] would be responsible for any psychiatric symptoms at this point.  Any currently reported psychiatric symptoms are likely to be transient and expected reactions to psychosocial stressors and are not likely caused by or related to his military service."  

The March 2012 VA examiner diagnosed anxiety disorder, stating that the Veteran's symptoms include fear of being shot or robbed, anxiety, and suspiciousness.  Although the 2012 VA examiner did not offer an opinion as to whether the diagnosis of anxiety disorder is related to the carjacking, the Board interprets this assessment as similarly linking the disorder to the in-service event.

Based on the diagnoses of the treating VA psychiatrist and 2012 VA examiner, the Board finds that the Veteran has a current acquired psychiatric disorder diagnosed as anxiety disorder NOS.  There is medical evidence linking this diagnosis to the carjacking, namely the VA treatment record and the March 2012 note that symptoms include fear of being shot and robbed.  The record also contains the June 2009 examiner's negative opinion as to nexus.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's anxiety disorder is related to an in service event (i.e., the carjacking).  Resolving reasonable doubt in favor of the Veteran, service connection for anxiety disorder NOS is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert.  

As to PTSD, the June 2009 VA examiner found no Axis I diagnosis for the Veteran, opining that he did not meet the criteria for PTSD.  The March 2012 VA examiner also found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran's PTSD screens in his VA treatment records were consistently negative, and VA treatment records do not contain a definitive diagnosis of PTSD based on the Diagnostic and Statistical Manual of Mental Disorders criteria.  There are no other current psychiatric diagnoses of record.  The Board thus finds that the Veteran's only current psychiatric diagnosis is anxiety disorder NOS.  Accordingly, service connection is denied for any psychiatric disorder other than anxiety disorder NOS.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

III.  Higher Ratings 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A.  Procedural history

In an August 1998 rating decision, the RO granted service connection and assigned a noncompensable evaluation for "residuals gunshot wound right axilla and left anterior chest" sustained in a carjacking in service, effective July 1, 1997.

In a July 2009 rating decision, the RO found clear and unmistakable error (CUE) in its prior decision, stating that the "assignment of a noncompensable evaluation for residuals of gunshot wound to right lateral chest wall with muscle atrophy, weakness, loss of motion and loss of sensation of the 4th/5th digits, right breast tissue atrophy with paresthesia was clearly and unmistakably erroneous."  The RO then assigned ratings for the residuals of GSWs (other than scars) for the first time

In April 2012, the RO established service connection for the residuals of gunshot wound of the right lateral chest wall and assigned a 20 percent rating under Diagnostic Code 5303.

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56 (2014).  The pertinent provisions of 38 C.F.R. § 4.56 hold that (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; and (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  The Veteran's right side is his dominant side (see July 2008 VA examination report), so the "dominant" ratings will apply.  Under 38 C.F.R. § 4.56, severe disability of muscles is warranted for:

(i) Type of Injury. Through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. 

(ii) History and Complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective Findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  

The Board finds that throughout the appeal period the medical evidence shows severe disability involving Group III, pectoralis major.

The STRs and post-service medical records show a deep penetrating wound due to high-velocity missile (bullet), with fractures of the second through fifth ribs.  The February 1994 hospitalization records include a chest x-ray revealing "[f]ractures of the lateral aspects of the right second through fifth ribs, presumably secondary to the gunshot wounds."  The narrative summary of the treatment refers to "several rib fractures."  It is unclear from the record whether these fractures were comminuted.  The records refer to multiple fractures but it is not obvious whether this means multiple fractures on each of the second through fifth ribs.  Resolving doubt in favor of the Veteran, the Board finds that the GSW resulted in open comminuted fractures of the ribs.  The record shows more than minimal muscle damage resulted to the pectoralis major from the GSW.  Thus, under 38 C.F.R. § 4.56(a), it must be rated as a severe injury of the muscle group.

Moreover, the STRs and post-service medical records show other signs of severe muscle disability in right Group III, pectoralis major, including a deep penetrating wound due to high-velocity missile (bullet), measurable atrophy, x-ray evidence of foreign body, loss of strength, and deep fascia loss.

Thus, throughout the appeal, the Veteran's residuals of GSW to the right lateral chest wall involving Group III, pectoralis major, warrant a rating of 40 percent under DC 5303, effective July 1, 1997.  This is the maximum schedular rating available under DC 5303.

Other residuals of GSWs, including neurological effects and limitation of motion of the right shoulder, are already separately compensated and are not before the Board at this time.  The Board finds that additional development is needed to adjudicate any other muscle injuries as residuals of the GSWs and scars.  These are discussed in the remand section below.

C.  Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Hart.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's residuals of GSW to the right lateral chest wall involving Group III, pectoralis major, are characterized by a deep penetrating wound due to high-velocity missile, measurable atrophy, x-ray evidence of foreign body, loss of strength, deep fascia loss, and open comminuted fracture.  These manifestations are contemplated in the applicable rating criteria.  There is no evidence of frequent periods of hospitalization and interference with employment is contemplated in the award of a TDIU, discussed below.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of right lateral chest wall symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In light of the grant herein of a 40 percent disability rating for residuals of GSW to the right lateral chest wall, muscle group III, pectoralis major, the Veteran's combined disability evaluation is 70 percent or more, effective August 31, 2010.  Therefore, his disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) on that date. 

Moreover, the VA examiner who conducted the August 31, 2010, VA examination opined that the Veteran's service-connected "residuals of gunshot wound right lateral chest wall with muscle atrophy, weakness, loss of motion and loss of sensation of the 4th/5th digits, right breast tissue atrophy with paresthesias, moderate in severity disabling for gainful sedentary or physical employment."  (emphasis added)  There is no medical opinion to the contrary.  The Board finds the Veteran is entitled to a TDIU effective August 31, 2010.

Prior to August 31, 2010, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was less than 70 percent and therefore does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, in light of the claims being remanded herein that may result in the assignment of higher ratings prior to August 31, 2010, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Therefore entitlement to a TDIU prior to August 31, 2010, is discussed in the REMAND section below.  

ORDER

Service connection for anxiety disorder NOS is granted.

Service connection for any psychiatric disorder other than anxiety disorder NOS is denied.

Throughout the appeal, subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for residuals of gunshot wound to the right lateral chest wall, muscle group III, pectoralis major, is granted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective August 31, 2010.


REMAND

The Board finds that an additional VA examination is needed to evaluate the residuals of gunshot wounds to the right lateral chest (other than Group III), left chest, and scars.  

The February 1994 treatment records from the Naval Medical Center show that the Veteran sustained GSWs in the carjacking to both his right axilla and left anterior chest.  However, the VA examinations of record do not address the left chest wound or scar.  Additionally, the extent of the disability to muscles other than Group III of the right chest wall is unclear.  Finally, it is unclear whether the Veteran has two or three scars from the carjacking.  Thus, a new examination is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As discussed above, the issue of entitlement to a TDIU prior to August 31, 2010, is inextricably intertwined with the remanded issues.  Tyrues.  Additionally, the Board finds that a retrospective opinion would be useful as to whether his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to August 31, 2010.

Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his residuals of gunshot wounds and their impact on his ability to work.  Provide an appropriate amount of time to submit this lay evidence.

2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of the residuals of the service-connected gunshot wounds.  The claims file must be made available to and reviewed by the examiner, with special attention paid to the February 1994 records (in Volume 1 of the STRs).  The examiner should evaluate:

a)  left chest muscle injuries
b)  right chest muscle injuries other than Group III
c)  scars, including any scars on the left anterior chest and from a chest thoracostomy tube.
d)  to the extent possible, the effects of the service-connected residuals of the gunshot wounds (right shoulder limitation of motion, right ulnar neuropathy, muscle injuries, scars, and status post fracture right fourth finger) on the Veteran's ability to secure or follow a substantially gainful occupation prior to August 31, 2010.

All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report.

3.  Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


